Citation Nr: 1815142	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for right elbow gunshot wound (GSW) scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to May 1969, including service in the Republic of Vietnam.  He was awarded a Purple Heart and a Bronze Star.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In July 2015, the Veteran testified before the undersigned at a central office hearing.  A transcript of that hearing is of record.  

In a December 2015 decision, the Board found that a claim for service connection for muscle injury associated with the right elbow GSW was raised at the July 2015 hearing.  The Board referred this claim, and following an examination, a December 2017 rating decision granted service connection for muscle injury to the right elbow and assigned the disability a rating of 10 percent.


FINDING OF FACT

The Veteran's right elbow gunshot wound scars are characterized by two scars that are painful and unstable.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no greater, for right elbow gunshot wound scars have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for right elbow gunshot wound scars at an initial non-compensable rating under Diagnostic Code 7805 from December 7, 1973.  The Veteran filed a claim for increased rating for this disorder in September 2011.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior July 15, 2015, the date of the hearing.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the date of the hearing, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Diagnostic Code 7805 provides that disabling effects of scars not considered in a rating under Diagnostic Codes 7800 to 7804 are evaluated under other appropriate Diagnostic Codes.  38 C.F.R. § 4.118.

Because the Veteran is arguing for compensation based on painful or unstable scars, the Board will consider evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118.  A 10 percent rating is appropriate for one or two scars that are unstable or painful.  Id.  A 20 percent rating is appropriate for three or four scars that are unstable or painful.  Id.  A 30 percent rating is appropriate for five or more scars that are unstable or painful.  Id.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scares are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id.  

During a July 15, 2015, Board hearing, the Veteran testified that his right elbow scars are painful and unstable, the lack of stability based on flaking of skin from the surface of the scars.  The Veteran is competent to testify regarding these symptoms because they are within the knowledge and personal observations of lay witnesses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  He further states that he told a December 2013 VA examiner that his scars were painful and unstable.  That examiner did not include those symptoms on her report.  

A December 2016 VA scars examination notes two scars, one measuring 13 cm by 3 cm, and the other measuring 3 cm by 0.2 cm.  This corresponds to a total area of greater than 40 square cm, but the examiner states that the scars are not deep.  

For the entire time period on appeal, the evidence is at least in equipoise with regard to whether the Veteran's scars are painful and unstable.  The Veteran is therefore entitled to prevail with regard to a finding of two right elbow gunshot wound scars that are painful and unstable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  This corresponds to a rating of 20 percent under Diagnostic Code 7804, Note 2.  Giving the Veteran the reasonable benefit of the doubt, the Board will extend his rating over the entire time period on appeal.

The Veteran argues that a remand is required because the Board's prior remand directives required that a VA scars examination be completed, and no such examination was provided.  See February 2018 appellate brief.  The Board does not agree.  The December 2015 remand instructions read as follows: "Schedule the Veteran for the appropriate VA examination . . . to determine the current severity of his service-connected right elbow scar disability."  In December 2016, the RO requested that a VA examiner write a medical opinion describing any symptoms and functional impairment relating to the Veteran's right elbow scars.  This examiner replied with a Scars/Disfigurement DBQ that is attached to the December 2016 VA medical opinion request (received 12/8/16, pages 4 to 16 of 16).  In a May 2017 muscle injuries examination, one of the two elbow scars was identified, but not described in detail.  Because a VA scars examination was conducted in December 2016, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Further remand is not necessary at this time.  

The evidence does not support additional staged ratings for any time period on appeal and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

Entitlement to a rating of 20 percent, but no greater, for service-connected right elbow gunshot wound scars is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


